Summit App. No. 17307. This cause is pending before the court as an appeal from the Court of Appeals for Summit County.
IT IS ORDERED by the court, sua sponte, that the order holding this cause for the decision in Supreme Court case No. 95-1365, State v. Hochhausler, be, and hereby is, lifted.
IT IS FURTHER ORDERED by the court, sua sponte, that the order staying transmittal of the record be, and hereby is, lifted, and the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Summit County.
IT IS FURTHER ORDERED by the court, sua sponte, that the order staying the briefing schedule be, and hereby is, lifted, and the parties shall proceed pursuant to S.CtPrac.R. VI. The parties’ briefs are to be on the following issues only:
a. Whether application of R.C. 4511.191 violated appellant’s right to equal protection;
b. Whether application of R.C. 4511.191 violated appellant’s right to be free from excessive fines *1403and forfeitures;
c. Whether application of R.C. 4511.191 violated appellant’s right to protection from ex post facto laws.